NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                           Argued  September  10,  2014  
                                           Decided  September  24,  2014  
  
  
                                                          Before  
  
                                       DIANE  P.  WOOD,  Chief  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       JOHN  DANIEL  TINDER,  Circuit  Judge  
  
  
No.  13-­‐‑3627                                                                Appeal   from   the   United  
                                                                               States   District   Court   for   the  
LUCIAN  R.  DEAN,                                                              Southern   District   of   Indiana,  
      Plaintiff-­‐‑Appellant,  
                                                                               Indianapolis  Division.  
                   v.                                                            
                                                                               No.  1:12-­‐‑cv-­‐‑00509-­‐‑TWP-­‐‑MJD  
CAROLYN  W.  COLVIN,  Acting  Commissioner                                     Tanya  Walton  Pratt,  Judge.  
of  Social  Security,  
        Defendant-­‐‑Appellee.  
  
                                                Order  
                                                      
     Lucian  Dean’s  application  for  Social  Security  disability  benefits  was  denied,  and  a  
district  judge  concluded  that  the  agency’s  decision  is  supported  by  substantial  evidence  
and  free  from  procedural  error.  The  district  court’s  thorough  opinion  covers  the  im-­‐‑
portant  issues,  and  we  add  only  a  few  words  about  the  main  appellate  argument.  
       
     Dean  contends  that  the  ALJ  violated  the  Due  Process  Clause  of  the  Fifth  Amend-­‐‑
ment  by  doing  research  on  the  Internet  about  the  sort  of  jobs  he  had  held,  and  in  partic-­‐‑
ular  about  his  experiences  in  rappelling  and  as  a  guide  of  rafting  tours.  To  the  extent  
that  the  ALJ  wanted  to  find  out  what  rappelling  is,  and  similar  matters  of  “legislative  

                                                                                                                            
No.  13-­‐‑3627                                                                                      Page  2  

fact,”  there  is  no  greater  problem  in  doing  research  on  the  Internet  than  in  more  tradi-­‐‑
tional  ways,  such  as  reading  books  or  magazines.  Judges  do  not  violate  the  Constitution  
by  consulting  their  own  funds  of  knowledge  about  the  world,  or  by  augmenting  that  
knowledge.  This  court  does  so  regularly.  No  judge  is  required  to  approach  a  case  in  
complete  ignorance.  An  open  mind  is  required;  an  empty  mind  is  not.  See  Liteky  v.  Unit-­‐‑
ed  States,  510  U.S.  540  (1994).  
       
     Nor  do  judges  (under  either  Article  I  or  Article  III)  violate  the  Constitution  by  learn-­‐‑
ing  “adjudicative  facts”  about  the  litigants  in  pending  cases—though  judges  must  put  
in  the  record  what  they  believe  they  have  learned  and  permit  the  litigants  to  reply.  The  
ALJ  did  just  that.  Dean  says  that  his  mental  condition  prevents  him  from  dealing  ade-­‐‑
quately  with  surprises,  such  as  the  statements  the  ALJ  made  about  what  she  had  found.  
But  Dean  was  represented  by  counsel,  who  neither  objected  nor  asked  for  a  continuance  
to  allow  the  presentation  of  additional  evidence.  Dean’s  current  lawyer  does  not  con-­‐‑
tend  that  the  lawyer  who  represented  him  at  the  hearing  was  unable  to  cope  with  sur-­‐‑
prises;  no  one  with  such  a  limitation  should  represent  a  client  at  a  trial  or  a  hearing.  
       
     The  Social  Security  Administration  discourages  but  does  not  prohibit  ALJs  from  
making  factual  inquiries  before  or  after  a  hearing.  See  Social  Security  Administration,  
Hearings,  Appeals  and  Litigation  Law  Manual  (HALLEX)  I-­‐‑2-­‐‑5-­‐‑1  (“If  the  claimant  does  not  
provide  medical  or  other  evidence  …  the  ALJ  will  generally  make  a  decision  based  on  
the  evidence  in  the  record,  including  evidence  the  ALJ  has  obtained  directly.”).  Dean  
does  not  contend  that  any  regulation,  or  even  a  statement  in  the  HALLEX  manual,  un-­‐‑
conditionally  forbids  gathering  information  on  the  Internet,  so  we  need  not  decide  
whether  the  manual,  which  is  designated  as  a  guide  rather  than  a  regulation,  establishes  
rights  enforceable  by  claimants.  Dean  cites  HALLEX  I-­‐‑2-­‐‑5-­‐‑69,  which  was  amended  after  
his  hearing  to  limit  ALJs’  use  of  the  Internet,  but  does  not  contend  that  it  is  retroactive.  
That’s  another  reason  why  we  need  not  decide  whether  it  creates  rights  that  litigants  
can  enforce  in  court.  
       
     In  this  case,  as  in  most  other  administrative  proceedings,  statutes  and  regulations  of-­‐‑
fer  the  claimant  a  better  chance  of  success  than  does  a  generic  appeal  to  due  process.  
See,  e.g.,  Portillo-­‐‑Rendon  v.  Holder,  662  F.3d  815  (7th  Cir.  2011).  The  statutory  question  
here  is  whether  the  record,  including  the  additions  made  by  the  ALJ,  supplies  substan-­‐‑
tial  evidence  for  the  decision.  The  district  court’s  evaluation  shows  that  the  answer  is  
yes.  The  regulation  most  helpful  to  Dean  is  20  C.F.R.  §404.940,  which  requires  ALJs  to  
recuse  themselves  when  prejudiced.  As  Liteky  shows,  however,  knowing  facts  about  a  
litigant  differs  from  prejudice.  

                                                                                                 AFFIRMED